KRUEGER, Judge.
The appellant was convicted of the offense of failing to stop and render aid, and his punishment was assessed at confinement in the state penitentiary for a term of one year.
There are no bills of exception or a statement of facts in the record. Hence the only matter to be considered is the sufficiency of the indictment which seems to us to be in due form and charges,the offense for which he was convicted.
Therefore it is ordered that the judgment of the trial court be, and the same is in all things, affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.